DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 4/25/2022 and the request for continued examination filed 5/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Claim Status
Claims 1, 6-8, 11-16, and 18-21 are pending.
Claims 6 and 15 are withdrawn.
Claims 2-5, 9-10, and 17 are cancelled.
Claims 1, 18, and 21 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 18, the limitations: “a plurality of discharge ports…have a first principal discharge direction along which the processing liquid in the first flow path is discharged” and “a second processing liquid nozzle having a second principal discharge direction which is not parallel with the first principal direction” are regarded as new matter.
Particularly, support cannot be found that identifies the “principal discharge direction” of each of the nozzles. The Specification does not mention the concept, nor do the Drawings adequately convey what the “principal” discharge direction is of either the plurality of discharge ports or the second processing liquid nozzle.
Regarding claims 20-21, the claims are rejected at least based upon their dependency to claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitations: “a plurality of discharge ports…have a first principal discharge direction along which the processing liquid in the first flow path is discharged” and “a second processing liquid nozzle having a second principal discharge direction which is not parallel with the first principal direction” are regarded as indefinite.
Particularly, the scope of the phrase: “principal direction” is not clearly established in the disclosure such that one of ordinary skill in the art would not be apprised of how to judge the word “principal”.
In the interest of compact and expedited prosecution, the Examiner interprets the limitations as reading: “a plurality of discharge ports…have a first discharge direction along which the processing liquid in the first flow path is discharged” and “a second processing liquid nozzle having a second discharge direction which is not parallel with the first principal direction”.
Regarding claims 20-21, the claims are rejected at least based upon their dependency to claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567) in view of Hasebe (US Pub. 2003/0186560).
The Examiner notes that Mandal is applicant-cited prior art in the IDS filed 1/16/2020.
Regarding claim 18, Mandal teaches a substrate processing apparatus (Abstract, Fig. 4) comprising: 
a substrate holding unit ([0028] and Fig. 4, spin chuck #44) which holds a substrate horizontally (Fig. 4, wafer W held horizontally); 
a processing liquid supplying unit ([0028]-[0029] and Fig. 4, dispense arm #50, supply unit #52, supply nozzle #54, dispense nozzle #55, and fluid input lines #51A/B – see Fig. 5) which supplies a processing liquid ([0030] and Fig. 4, via supply unit #52) to an upper surface of the substrate (see arrangement in Fig. 4), the processing liquid supplying unit having a first processing liquid nozzle (Fig. 5, chamber #57A of fluid nozzle #55) which discharges the processing liquid ([0032]); and 
a moving unit ([0029] and Fig. 4, motor-driven actuator #49) which moves the processing liquid supplying unit between a process position ([0029]: a rinse position over the substrate) at which the first processing liquid nozzle faces the upper surface of the substrate (see previous) and a retreat position ([0029]: a non-rinse position away from the substrate surface) at which the first processing liquid nozzle retreats from positions at which the first processing liquid nozzle faces the upper surface of the substrate (see previous), 
wherein the processing liquid supplying unit includes 
a first flow path which is formed in the first processing liquid nozzle ([0032] and Fig. 4, flow path from supply unit #52 to chamber #57A via fluid inlet lines #51A, shown in Fig. 5) and extends in parallel with the upper surface of the substrate (Mandal – Fig. 6, nozzle #54 defining first flow path parallel to upper surface of wafer W), the first flow path having one end part that faces a central region of the substrate (Fig. 4, nozzle with an end over a central region of wafer W) and an other end part that faces a peripheral region of the substrate (Fig. 4, nozzle with opposite end over a peripheral region of wafer W), in a state where the processing liquid supplying unit is positioned at the process position (Fig. 4, appears to be shown above the wafer surface), and
a plurality of discharge ports ([0032] and Fig. 5, nozzle tips #66A) which are formed in the first processing liquid nozzle ([0032] and Fig. 5), are arranged along an extending direction in which the first flow path extends (Figs. 4 and 5, nozzle tips #6A6 arranged longitudinally with the nozzle/flow path), and have a first principal discharge direction along which the processing liquid in the first flow path is discharged to the upper surface of the substrate ([0029], [0032], would dispense liquid similar to the pattern in Fig. 7A, thus “a first discharge direction” is the steepest liquid vector), wherein the first principal discharge direction is defined in a state where the plurality of discharge ports discharge the processing liquid to the upper surface of the substrate (see as previous – [0029] and [0032], along with Fig. 7A),
a second processing liquid nozzle (Fig. 5, chamber #57B of fluid nozzle #55 with related inlet line #51B and nozzle tips #66B) having a second principal discharge direction (would dispense liquid similar to the pattern in Fig. 7A, thus “a second discharge direction” is the shallowest liquid vector) which is not parallel with the first principal direction (see Fig. 7A, shallowest liquid vector and steepest liquid vector are not parallel), and along which a processing liquid is discharged from the second processing nozzle to the upper surface of the substrate ([0032], wherein the second principal discharge direction is defined in a state where the second processing nozzle discharges the processing liquid to the upper surface of the substrate (see as previous – [0029] and [0032], along with Fig. 7A), and
a side piping ([0032] and Fig. 5, inlet line #51B, the chamber #57B, and the volume of nozzle tips #66B) which is provided at a lateral position of the first flow path (Fig. 5, chamber #57 provided at a lateral side of #57A), and supplies the processing liquid to the second processing liquid nozzle ([0032] and Fig. 5, supplies fluid to chamber #57B and tip part #66B),
wherein the side piping includes a horizontal part which extends in a horizontal direction (Fig. 5, chamber #57B extends horizontally parallel to the wafer), and a hanging part which extends from the horizontal part (Fig. 5, nozzle tips #66B hang downward from the chamber #57B) and inclines with respect to the horizontal direction ([0032] and Fig. 5, nozzle tips #66B angled with respect to the body #55) such that a tip part of the hanging part is located lower than a base part of the hanging part (Fig. 5, #66B below #57B), and

    PNG
    media_image1.png
    252
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    543
    669
    media_image2.png
    Greyscale

the second processing liquid nozzle is connected to the tip part of the hanging part (Figs. 4 and 5, tip as annotated above connects to nozzle #54/#55 and, specifically, the “tip” of inlet line #51B appears to connect to chamber #57B; see [0032]),
the one end part of the first flow path is provided at an end part of the processing liquid nozzle in the extending direction (Fig. 4, end of flow path over central region of wafer W in the same longitudinal direction), 
the plurality of the discharge ports face the upper surface of the substrate (see Figs. 4 and 5, nozzle tips #56/#66), and
the processing liquid nozzle extends in parallel with the upper surface of the substrate (Fig. 4, nozzle #54 extends in parallel with upper surface of wafer W).

Mandel does not teach a second flow path which is located above the first flow path, extends so as to overlap the first flow path in a plan view, extends in parallel with the first flow path as turning back from the one end part of the first flow path, and supplies the processing liquid to the one end part of the first flow path, nor wherein the first flow path is closed at the other end part of the first flow path, the processing liquid supplying unit further includes a flow path forming pipe in which the second flow path is formed, nor the flow path forming pipe is fixed with the first processing liquid nozzle.
However, Hasebe teaches a second flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A) which extends in parallel with the first flow path (Hasebe – [0062] and Fig. 6, introducing tube portion #42A parallel to spouting tube portion #42B) as turning back (Fig. 6, U-turn) from the one end part of the first flow path (Fig. 6, initial “end” of spouting tube portion #42B), and supplies the processing liquid to the one end part of the first flow path ([0062]: supplies process gas/fluid), and wherein the first flow path is closed at the other end part of the first flow path (Hasebe – Fig. 6, terminal end of #42B is closed), the processing liquid supplying unit further includes a flow path forming pipe in which the second flow path is formed (Hasebe – [0062] and Fig. 6, tube #42 with an internal path for fluid flow, as seen in Fig. 7), the flow path forming pipe is fixed with the processing liquid nozzle (as in Fig. 6, the “nozzle” is the portion #42B of the overall tube #42, where the second flow path is formed in the portion #42A which is integrally formed with #42B).
Both Mandal and Hasebe teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).
As such, when the processing liquid supplying unit shape is modified by the teachings of Mandal, as above, the modified Mandal apparatus would teach wherein the second flow path is located above the first flow path, and extends so as to overlap the first flow path in a plan view (as in Hasebe Figs. 2 and 3, oriented horizontally as in Mandal Fig. 5).

To clarify the record, the claim limitations “which holds a substrate horizontally”, “which supplies a processing liquid to an upper surface of the substrate”, “which discharges the processing liquid”, “which moves the processing liquid supplying unit between a process position at which the first processing liquid nozzle faces the upper surface of the substrate and a retreat position at which the first processing liquid nozzle retreats from positions at which the first processing liquid nozzle faces the upper surface of the substrate”, “in a state where the processing liquid supplying unit is positioned at the process position”, “and supplies the processing liquid to the one end part of the first flow path”, and “supplies the processing liquid to the second processing liquid nozzle” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Additionally, the limitations: “have a first principal discharge direction along which the processing liquid in the first flow path is discharged to the upper surface of the substrate, wherein the first principal discharge direction is defined in a state where the plurality of discharge ports discharge the processing liquid to the upper surface of the substrate” and “having a second principal discharge direction which is not parallel with the first principal direction, and along which a processing liquid is discharged from the second processing nozzle to the upper surface of the substrate, wherein the second principal discharge direction is defined in a state where the second processing nozzle discharges the processing liquid to the upper surface of the substrate” are regarded as intended uses of the apparatus since the “discharge direction” appears to reference the directionality of the processing liquid, not a structural feature of the nozzle itself.
The modified Mandal apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 20, Mandal teaches wherein the moving unit includes a pivoting unit which turns the processing liquid supplying unit around a pivoting axis along a vertical direction (Mandal – [0029]: dispense arm may be configured to pivotally move about a respective vertical z-axis to sweep over the wafer, see annotated Fig. 3 below).

    PNG
    media_image3.png
    335
    384
    media_image3.png
    Greyscale


Mandal does not teach wherein the other end of the first flow path is positioned closer to the pivoting axis than the one end part of the first flow path.
However, Hasebe teaches wherein the other end of the first flow path (Hasebe – [0062] and Fig. 6, path in tube portion #42B) is positioned closer to the pivoting axis than the one end part of the first flow path (see annotated Hasebe Fig. 6 below, oriented as would modify the Mandal apparatus, the other end part of #42B is closer than the one end part to where the pivoting axis would be located, as taught by Mandal).

    PNG
    media_image4.png
    233
    567
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the processing liquid supplying unit as taught by Mandal with the U-shaped fluid supplying unit as taught by Hasebe in order to obtain a more uniform process fluid distribution state (Hasebe – [0098]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mandal (US Pub. 2004/0115567) and Hasebe (US Pub. 2003/0186560), as applied to claims 18 and 20 above, and further in view of Sakamoto (US Patent 6,382,849).
Regarding claim 21, modified Mandal does not teach a first valve interposed in the flow path forming pipe to switch between presence and absence of discharge and/or change a flow rate of the processing liquid from the first processing nozzle, nor a second valve interposed in the side piping to switch between presence and absence of discharge and/or change a flow rate of the processing liquid from the second processing nozzle.
However, Sakamoto teaches a first valve (Sakamoto – C12, L36 and Fig. 20, valve #132a) interposed in the flow path forming pipe (Sakamoto – Fig. 20, first tube #88a) to switch between presence and absence of discharge and/or change a flow rate of the processing liquid (Sakamoto – C12, L33-44) from the first processing nozzle (Sakamoto – Fig. 20, developing solution storage #130a with discharge ports #87’), and a second valve (Sakamoto – C12, L36 and Fig. 20, valve #132b) interposed in the side piping (Sakamoto – Fig. 20, second tube #88b) to switch between presence and absence of discharge and/or change a flow rate of the processing liquid (Sakamoto – C12, L33-44) from the second processing nozzle (Sakamoto – Fig. 20, developing solution storage #130b with discharge ports #87’).
Modified Mandal and Sakamoto both teach fluid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Mandal apparatus with the valves of Sakamoto in order to controllably dispense processing fluid from a variety of nozzles (Sakamoto – C12, L52-67) to reduce the overall usage of the processing fluid (Sakamoto – C13, L17-22).

Allowable Subject Matter
Claims 1, 7-8, 11-14, 16, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or reasonably suggest the limitation “the suction unit includes a suction pipe which is branched from and connected to the flow path forming pipe at an intersecting portion at which the second flow path and the turning back flow path intersect and in which a suction flow path is formed, the suction flow path is directly connected to the intersecting portion” in the context of the other limitations of the claim.
Particularly, Mandal and Hasebe teach (in combination) a two-nozzle apparatus with a “turning back” flow path structure, and Iwata teaches a suction unit capable of performing the functions of the “suction unit”. However, the prior art does not appear to disclose the particular attachment structure of claim 1, where the suction pipe is branched from and connected to the flow path forming pipe at, and directly connected to, an intersecting portion.

Response to Arguments
Regarding claim 1, the Examiner agrees that the prior art of record no longer teaches the totality of the limitations of the claim, and thus has indicated claim 1 (and claims dependent thereon) as allowable herein. The section 103 rejections of the aforementioned claims have been withdrawn.

Regarding claim 18, the amendments to claims amount to merely an intended use of the apparatus (discharge directions of the processing liquid), and the Examiner has set forth above how the modified Mandal apparatus would be capable of performing the intended uses. Additionally, the amended claim now contains new matter and indefinite claim language, to which the Examiner has supplied a reasonably interpretation in light of the disclosure. The limitations of the amended claim continue to read upon the Mandal and Hasebe references, as is set forth above.

Regarding claim 21, the Examiner agrees the amendments overcome the previous rejection under section 112(a), which has been withdrawn. The Examiner has supplied the Sakamoto reference to teach the limitation of the claim, as is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kurt Sweely/Examiner, Art Unit 1718             

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718